DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 3, Figures 1-4 and 7, and Claims 1-6 in a phone interview on 02/24/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber et al. (US 9621002) in view of Nakada (US 9024499).
In re claim 1, Schreiber, in figures 1-10, discloses a rotor for an electric machine comprising: a plurality of magnets (5); a core (3) comprised of stacked laminations that define pockets, between a hub portion and a pole portion, for receiving pairs of magnets, and that define a first projection extending from the pole portion and a second projection extending from the hub portion (see projections shown in figure 9 below), the first projection and the second projection disposed in a bridge region between magnets that comprise the pairs; and a clip (6) disposed within the pockets and cooperating (all structures within the device cooperate with each other) with the first projection, and the second projection. A bonding material disposed in the pockets is not explicitly discussed. Nakada however, in figures 1-11, discloses that it is known in the art to provide bonding material in the pockets (21; see last two paragraphs of column 7 of the 
In re claims 4 and 5, Nakada discloses that the bonding material is a resin (see last two paragraphs of column 7 of the specification; epoxy is a resin and is used interchangeably as terms in the art).
In re claim 6, Schreiber, in figures 1-10, discloses that the clip is formed of a non-magnetic material (see last 2 lines of column 1 of the specification).

    PNG
    media_image1.png
    359
    485
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837